Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The attempt to incorporate subject matter into this application by reference to the following list of documents is ineffective because the root words “incorporate” and “reference” have been omitted and the reference document is not clearly identified as being incorporated as required by 37 CFR 1.57(c).
Hyper LogLog (Flajolet, et al., Analysis of Algorithms. Discrete Mathematics and Theoretical Computer Science, 2007) ("HLL'')
 Hyper LogLog ++ (Heule, et al., Proceedings of the 16th International Conference on Extending Database Technology, ACM, 2013) ("HLL++")
 Sliding HyperLogLog (Chabchoub & Hebrail. Data Mining Workshops (ICDMW), 2010 IEEE International Conference) ("Sliding HLLs")
LogLog-Beta (Qin, et al, arXiv preprint arXiv: 1612.02284 (2016))("LL Beta").
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Claim Objections
Claims 1, 6-7, 14, 16-17, and 19-21 are objected to because of the following informalities:  
Claim 1 recites “a system of dynamic knowledge graph”. For purposes of prior art examination, Examiner is interpreting this as “a system to implement a dynamic knowledge graph”.
Claim 6 recites “the cardinality approximator utilizes one of Hyper LogLog, Hyper LogLog ++, Sliding Hyper LogLog, and LogLog”. This should be replaced with “the cardinality approximator utilizes one of Hyper LogLog, Hyper LogLog ++, Sliding Hyper LogLog, or LogLog”.
Claim 7 recites the phrase “wherein the probabilistic cardinalities for the plurality of events comprises a probabilistic cardinality for the entity”. It is unclear whether each event has a cardinality or if each entity associated with an event has its own cardinality, or if both the event and its associated entities have separate cardinalities. For purposes of prior art examination, Examiner is interpreting that the cardinalities are estimated for each entity associated with an event, but that cardinalities are not estimated for the events.
Claim 14 recites “the content is one of text, graphic, voice, and multi-media”. This should be replaced with “the content is one of text, graphic, voice, or multi-media”
Claim 16 recites “the user interface is one of a smart phone, an AR/VR device, a web browser, and a robotic assistant”. This should be replaced with “the user interface is one of a smart phone, an AR/VR device, a web browser, or a robotic assistant”.
Claim 17 recites “dynamically updating a knowledge graph based an underlying ontology”. This should be replaced with “dynamically updating a knowledge graph based on an underlying ontology”.
Claim 19 recites “wherein collecting a plurality of events further comprising collecting a first stream of events”. This should be replaced with “wherein collecting a plurality of events further comprises
Claim 20 recites “the knowledge graph is continually updated based on the first and the second streams of events”. The phrase "the first stream" lacks antecedent basis since the first stream of events is introduced in claim 19 but claim 20 is dependent on claim 17, which does not include the first stream.  For purposes of prior art examination, Examiner is interpreting claim 20 to be dependent on claim 19.
Claim 21 recites “wherein the knowledge domain the knowledge domain consists of”. This should be replaced with “wherein the knowledge domain consists of”.
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "a cardinality approximator adapted to process a plurality of events thereby estimating probabilistic cardinalities for the plurality of events" in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the specification does not disclose any type of computer hardware or device that would implement the cardinality approximator (see mPEP 2181 (II)(B)). Furthermore, the specification does not disclose how the cardinality approximator is adapted to process events or how the cardinality approximator estimates probabilistic cardinalities for the plurality of events. As such, there is no indication in the specification that the inventor had possession of a cardinality approximator that estimates the probabilistic cardinalities of a plurality of events.
Dependent claims 2-16 are also rejected because they fail to correct the deficiencies of independent claim 1 on which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claim 1, the limitation “a cardinality approximator adapted to process a plurality of events thereby estimating probabilistic cardinalities for the plurality of events” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitation is unclear because the structure of the cardinality approximator is not defined, nor is there any indication about how the cardinality approximator is adapted to process the plurality of events. It is unclear whether the system requires additional structure to perform cardinality estimation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims 2-16 are also rejected because they fail to correct the deficiencies of independent claim 1 on which they depend.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101. Claims 1-16 are directed to a system, and claims 17-23 are directed to a method; however, neither the claims nor the specification recite specific structure for a hardware implementation of a system. The Examiner interprets this system as containing software only, therefore the system claims do not fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). Therefore, claims 1-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Additionally, claims 1-23 fall within the judicial exception of an abstract idea, specifically the abstract ideas of “Mental Processes” (including observation, evaluation, and opinion) and “Mathematical Concepts (including mathematical calculations and relationships)”.
Claim 1:
Step 1: Claim 1 is directed to a system; however, neither the claim nor the specification recite specific structure for a hardware implementation. The Examiner interprets this system as containing software only, therefore the claim does not fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 1 recites the following abstract ideas: 
processing a plurality of events thereby estimating probabilistic cardinalities for the plurality of events; (mental process directed to evaluation),
Step 2A, Prong 2: Claim 1 recites the following additional elements:

a graph database adapted to provide an ontology for a knowledge domain corresponding to the plurality of events and to store information regarding the knowledge domain, wherein each event in the plurality is associated with a timestamp, and wherein the graph database is continuously updated based on the plurality of events. The cardinality approximator is interpreted as a computer implementation of an abstract idea (see mPEP 2106.05(f)). The graph database is interpreted as storing and receiving data (see mPEP 2106.05(d)). These additional elements do not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 1 recites the following additional elements:
a cardinality approximator, 
a graph database adapted to provide an ontology for a knowledge domain corresponding to the plurality of events and to store information regarding the knowledge domain, wherein each event in the plurality is associated with a timestamp, and wherein the graph database is continuously updated based on the plurality of events. The cardinality approximator is interpreted as a computer implementation of an abstract idea (see mPEP 2106.05(f)). The graph database is interpreted as storing and receiving data (see mPEP 2106.05(d)). These additional elements do not amount to significantly more.
Claim 17:
Step 1: Claim 17 is directed to a method; thus, the claim falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 17 recites the following abstract ideas: 

updating the knowledge graph by incorporating the corresponding probabilistic cardinalities for the entities recognized in the ontology (considering a data structure can be a table, this method can be implemented as a mental step using a pen and paper to add a new entry to a table) (see MPEP 2106.04 (a)(2)(III)).
Step 2A, Prong 2: Claim 17 recites the following additional elements:
collecting a plurality of events corresponding to the knowledge domain, wherein each event in the plurality has a timestamp and is associated with at least one entity recognized in the ontology. This is interpreted as receiving data and does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 17 recites the following additional elements:
collecting a plurality of events corresponding to the knowledge domain, wherein each event in the plurality has a timestamp and is associated with at least one entity recognized in the ontology. This is interpreted as receiving data and does not amount to significantly more (see MPEP 2106.05(d)).
Dependent claims 2-16 and 18-23 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Claim 2:

Step 2A, Prong 1: Claim 2 recites the abstract ideas from claim 1 on which it depends, but does not recite any additional abstract ideas.
Step 2A, Prong 2: Claim 2 recites the following additional elements:
the ontology for the knowledge domain is initially imported to the graph database. This is interpreted as mere data gathering, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 2 recites the following additional elements:
the ontology for the knowledge domain is initially imported to the graph database. This is interpreted as mere data gathering, which does not amount to significantly more (see MPEP 2106.05(g)).
Claim 3:
Step 1: Claim 3 is directed to the system of claim 1 on which it depends and is rejected for the same reasons.
Step 2A, Prong 1: Claim 3 recites the abstract ideas from claim 1 on which it depends, but does not recite any additional abstract ideas.
Step 2A, Prong 2: Claim 3 recites the following additional elements:
the ontology for the knowledge domain is initially constructed from processing the plurality of events. This is interpreted as selecting a particular source of data, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 3 recites the following additional elements:

Claim 4:
Step 1: Claim 4 is directed to the system of claim 1 on which it depends and is rejected for the same reasons.
Step 2A, Prong 1: Claim 4 recites the following abstract ideas:
the plurality of events comprises a first stream of events sequentially observed (mental process of observation)
calculate the probabilistic cardinalities for the first stream of events (mathematical calculation)
Step 2A, Prong 2: Claim 4 recites the following additional elements:
the cardinality approximator. This is interpreted as a computer implementation of an abstract idea, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 4 recites the following additional elements:
the cardinality approximator. This is interpreted as a computer implementation of an abstract idea, which does not amount to significantly more (see MPEP 2106.05(f)).
Claim 5:
Step 1: Claim 5 is directed to the system of claim 4 on which it depends and is rejected for the same reasons.
Step 2A, Prong 1: Claim 5 recites the following abstract ideas:

calculate the probabilistic cardinalities for the second stream of events (mathematical calculation).
Step 2A, Prong 2: Claim 5 recites the following additional elements:
the cardinality approximator. This is interpreted as a computer implementation of an abstract idea, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 5 recites the following additional elements:
the cardinality approximator. This is interpreted as a computer implementation of an abstract idea, which does not amount to significantly more (see MPEP 2106.05(f)).
	Claim 6:
Step 1: Claim 6 is directed to the system of claim 1 on which it depends and is rejected for the same reasons.
Step 2A, Prong 1: Claim 6 recites the following abstract ideas:
one of Hyper LogLog, Hyper LogLog ++, Sliding Hyper LogLog, and LogLog (mathematical calculation).
Step 2A, Prong 2: Claim 6 recites the following additional elements:
the cardinality approximator. This is interpreted as a computer implementation of an abstract idea, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 6 recites the following additional elements:
the cardinality approximator. This is interpreted as a computer implementation of an abstract idea, which does not amount to significantly more (see MPEP 2106.05(f)).

Step 1: Claim 7 is directed to the system of claim 1 on which it depends and is rejected for the same reasons.
Step 2A, Prong 1: Claim 7 recites the following abstract ideas:
each event is associated with at least one entity recognized by the ontology (mental process of evaluation), 
the probabilistic cardinalities for the plurality of events comprises a probabilistic cardinality for the entity (mathematical relationship).
Step 2A, Prong 2: Claim 7 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 7 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 8:
Step 1: Claim 8 is directed to the system of claim 7 on which it depends and is rejected for the same reasons.
Step 2A, Prong 1: Claim 8 recites the following abstract ideas:
estimate a probabilistic cardinality for the previously-unrecognized entity (mental process of evaluation).
Step 2A, Prong 2: Claim 8 recites the following additional elements:
the graph database, the cardinality approximator, and evolving the ontology by incorporating a previously-unrecognized entity associated with a timestamped event of the plurality. The cardinality approximator is interpreted as a computer implementation of an 
Step 2B, Prong 2: Claim 8 recites the following additional elements:
the graph database, the cardinality approximator, and evolving the ontology by incorporating a previously-unrecognized entity associated with a timestamped event of the plurality. The cardinality approximator is interpreted as a computer implementation of an abstract idea (see mPEP 2106.05(f)). The graph database and evolving the ontology by incorporating the new entity are interpreted as storing and receiving data (see mPEP 2106.05(d)). These additional elements do not amount to significantly more.
	Claim 9:
Step 1: Claim 9 is directed to the system of claim 1 on which it depends and is rejected for the same reasons. 
Step 2A, Prong 1: Claim 9 recites the abstract ideas from claim 1 on which it depends, but does not recite any additional abstract ideas.
Step 2A, Prong 2: Claim 9 recites the following additional elements:
an event archive adapted to store information regarding the plurality of events. This is interpreted as storing data, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 9 recites the following additional elements:

	Claim 10:
Step 1: Claim 10 is directed to the system of claim 1 on which it depends and is rejected for the same reasons.
Step 2A, Prong 1: Claim 10 recites the abstract ideas from claim 1 on which it depends, but does not recite any additional abstract ideas.
Step 2A, Prong 2: Claim 10 recites the following additional elements:
the knowledge domain consists of one of the financial information domain, the social media domain, the e-commerce domain, the law enforcement domain, the manufacturing and labor inspection domain, the medical and pharmaceutical domain, and climate sciences domain. This limitation is interpreted as generally linking the use of the abstract ideas from claim 17 to a particular field of use, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 10 recites the following additional elements:
the knowledge domain consists of one of the financial information domain, the social media domain, the e-commerce domain, the law enforcement domain, the manufacturing and labor inspection domain, the medical and pharmaceutical domain, and climate sciences domain. This limitation is interpreted as generally linking the use of the abstract ideas from claim 17 to a particular field of use, which does not amount to significantly more (see MPEP 2106.05(h)).

Step 1: Claim 11 is directed to the system of claim 1 on which it depends and is rejected for the same reasons.
Step 2A, Prong 1: Claim 11 recites the following abstract ideas:
traverse the graph database and identify entities and relationships based on probabilistic cardinalities (mental processes of observation and evaluation).
Step 2A, Prong 2: Claim 11 recites the following additional elements:
a graph analytics module. This is interpreted as mere instructions to implement an abstract idea on a computer, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 11 recites the following additional elements:
a graph analytics module. This is interpreted as mere instructions to implement an abstract idea on a computer, which does not amount to significantly more (see MPEP 2106.05(f)).
	Claim 12:
Step 1: Claim 12 is directed to the system of claim 11 on which it depends and is rejected for the same reasons.
Step 2A, Prong 1: Claim 12 recites the abstract ideas from claim 11 on which it depends, but does not recite any additional abstract ideas.
Step 2A, Prong 2: Claim 12 recites the following additional elements:
the graph analytics module further adapted to generate a snapshot of the graph database at a predetermined time in the past. This is interpreted as mere instructions to 
Step 2B, Prong 2: Claim 12 recites the following additional elements:
the graph analytics module. This is interpreted as mere instructions to implement an abstract idea on a computer and storing data, which do not amount to significantly more (see MPEP 2106.05(f)).
	Claim 13:
Step 1: Claim 13 is directed to the system of claim 11 on which it depends and is rejected for the same reasons.
Step 2A, Prong 1: Claim 13 recites the following abstract ideas:
generate a time series on an entity of the ontology thereby estimating a trend up to a predetermined time in the future for the entity (mental process of evaluation).
Step 2A, Prong 2: Claim 13 recites the following additional elements:
the graph analytics module. This is interpreted as mere instructions to implement an abstract idea on a computer, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 13 recites the following additional elements:
the graph analytics module. This is interpreted as mere instructions to implement an abstract idea on a computer, which does not amount to significantly more (see MPEP 2106.05(f)).
	Claim 14:

Step 2A, Prong 1: Claim 14 recites the abstract ideas from claim 11 on which it depends, but does not recite any additional abstract ideas
Step 2A, Prong 2: Claim 14 recites the following additional elements:
a user interface adapted to present content to a user, wherein the content is one of text, graphic, voice, and multi-media. This is interpreted as generic computer components, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 14 recites the following additional elements:
a user interface adapted to present content to a user, wherein the content is one of text, graphic, voice, and multi-media. This is interpreted as generic computer components, which does not amount to significantly more (see MPEP 2106.05(b)).
	Claim 15:
Step 1: Claim 15 is directed to the system of claim 14 on which it depends and is rejected for the same reasons.
Step 2A, Prong 1: Claim 15 recites the abstract ideas from claim 14 on which it depends, but does not recite any additional abstract ideas.
Step 2A, Prong 2: Claim 15 recites the following additional elements:
the user interface; and receiving a query from the user, wherein the content is a response to the query. The interface is interpreted as generic computer components and the query and response are interpreted as sending and receiving data. These additional elements do not integrate the abstract idea into a practical application.

the user interface; and receiving a query from the user, wherein the content is a response to the query. The interface is interpreted as generic computer components and the query and response are interpreted as sending and receiving data. These additional elements do not amount to significantly more (see MPEP 2106.05(b) and MPEP 2106.05(d)).
	Claim 16:
Step 1: Claim 16 is directed to the system of claim 14 on which it depends and is rejected for the same reasons.
Step 2A, Prong 1: Claim 16 recites the abstract ideas from claim 14 on which it depends, but does not recite any additional abstract ideas.
Step 2A, Prong 2: Claim 16 recites the following additional elements:
the user interface is one of a smart phone, an AR/VR device, a web browser, and a robotic assistant. These are interpreted as generic computer components, which do not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 16 recites the following additional elements:
the user interface is one of a smart phone, an AR/VR device, a web browser, and a robotic assistant. These are interpreted as generic computer components, which do not amount to significantly more (see MPEP 2106.05(b)).
	Claim 18:
Step 1: Claim 18 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 18 recites the following abstract ideas:

Step 2A, Prong 2: Claim 18 recites the following additional elements:
incorporating a previously- unrecognized entity associated with a timestamped event of the plurality and updating the ontology of the knowledge domain. This is interpreted as receiving and storing data, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 18 recites the following additional elements:
incorporating a previously- unrecognized entity associated with a timestamped event of the plurality and updating the ontology of the knowledge domain. This is interpreted as receiving and storing data, which does not amount to significantly more (see MPEP 2106.05(g)).
	Claim 19:
Step 1: Claim 19 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 19 recites the following abstract ideas: 
the knowledge graph is continually updated based on the first stream of events (considering a data structure can be a table, this method can be implemented as a mental step using a pen and paper to add a new entry to a table) (see MPEP 2106.04 (a)(2)(III)).
Step 2A, Prong 2: Claim 19 recites the following additional elements:
collecting a plurality of events further comprising collecting a first stream of events sequentially observed based on their corresponding timestamps. This is interpreted as receiving data and does not integrate the abstract idea into a practical application.

collecting a plurality of events further comprising collecting a first stream of events sequentially observed based on their corresponding timestamps. This is interpreted as receiving data and does not amount to significantly more (see MPEP 2106.05(d)).
	Claim 20:
Step 1: Claim 20 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 20 recites the following abstract ideas:
the knowledge graph is continually updated based on the first and the second streams of events (considering a data structure can be a table, this method can be implemented as a mental step using a pen and paper to add a new entry to a table) (see MPEP 2106.04 (a)(2)(III)).
Step 2A, Prong 2: Claim 20 recites the following additional elements:
collecting a second stream of events sequentially observed based on their corresponding timestamps. This is interpreted as receiving data and does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 20 recites the following additional elements:
collecting a second stream of events sequentially observed based on their corresponding timestamps. This is interpreted as receiving data and does not amount to significantly more (see MPEP 2106.05(d)).
	Claim 21:
Step 1: Claim 21 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).

Step 2A, Prong 2: Claim 21 recites the following additional elements:
the knowledge domain consists of one of the financial information domain, the social media domain, the e-commerce domain, the law enforcement domain, the manufacturing and labor inspection domain, the medical and pharmaceutical domain, and climate sciences domain. This limitation is interpreted as generally linking the use of the abstract ideas from claim 17 to a particular field of use, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 21 recites the following additional elements:
the knowledge domain consists of one of the financial information domain, the social media domain, the e-commerce domain, the law enforcement domain, the manufacturing and labor inspection domain, the medical and pharmaceutical domain, and climate sciences domain. This limitation is interpreted as generally linking the use of the abstract ideas from claim 17 to a particular field of use, which does not amount to significantly more (see MPEP 2106.05(h)).
	Claim 22:
Step 1: Claim 22 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 22 recites the abstract ideas from claim 17 on which it depends, but does not recite any additional abstract ideas.
Step 2A, Prong 2: Claim 22 recites the following additional elements:

Step 2B, Prong 2: Claim 22 recites the following additional elements:
generating a snapshot of the knowledge graph at a predetermined time in the past. This limitation is interpreted as storing data and does not amount to significantly more (see MPEP 2106.05(d)).
Claim 23:
Step 1: Claim 23 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 23 recites the following abstract ideas:
generating a time series on an entity of the ontology thereby estimating a trend up to a predetermined time in the future for the entity (mental process of evaluation).
Step 2A, Prong 2: Claim 23 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 23 does not recite any additional elements and therefore does not amount to significantly more.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 14-16, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dutkowski (WO 2017100356, herein Dutkowski) in view of Qin (US 20170300489 A1, herein Qin).
Regarding claim 1, Dutkowski teaches 
A system of dynamic knowledge graph, comprising (Dutkowski para. [0037] recites a graph or a hypergraph structure that can be used to integrate and represent the relations in the knowledge base):
a graph database adapted to provide an ontology for a knowledge domain corresponding to the plurality of events (Dutkowski para. [0029] recites a "Context and State-aware, Dynamic and Data-driven Ontology", which refers to an extendable set of entities and entity measurements and an extendable set of relationships between entities and/or entity measurements (i.e. a plurality of events)) and to store information regarding the knowledge domain (Dutkowski para. [0032] recites that an OBLS may enable storing the annotated data in a database that is cross-referenced with the relations),
wherein the graph database is continuously updated based on the plurality of events (Dutkowski para. [0039] recites that the system may be dynamically updated by initiating the computation, integration and storage of relations, for example, when new entities or entity measurements are defined which could be identified in existing or new data available in the system).
Dutkowski fails to explicitly teach a cardinality approximator adapted to process a plurality of events thereby estimating probabilistic cardinalities for the plurality of events; and that each event in the plurality is associated with a timestamp
	However, Qin teaches:
a cardinality approximator adapted to process a plurality of events (Qin para. [0005] recites a multiset of objects (i.e. a plurality of events), where each object in the multiset corresponds to a different one of the plurality of objects associated with the resource) thereby estimating probabilistic cardinalities for the plurality of events (Qin para. [0005] recites that a compound data object is processed with a single function or operation that determines an estimated number of unique objects (i.e., the cardinality estimate) in the obtained multiset (i.e. the plurality of events)); 
wherein each event in the plurality is associated with a timestamp (Qin para. [0039] recites that the objects (i.e. the events) may include additional information, such as timestamps).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the cardinality approximation techniques from Qin to supplement the analysis options offered by the ontology based learning system of Dutkowski.  Dutkowski para. [0038] recites that a method can be implemented to identify the occurrences of entities but does not specifically use cardinality estimation, so it would be obvious to one of ordinary skill to include cardinality estimation as an additional feature to more specifically identify the occurrences of entities.

Regarding claim 2, the combination of Dutkowski and Qin teaches the system according to claim 1, wherein the ontology for the knowledge domain is initially imported to the graph database (Dutkowski para. [0031] recites an Ontology Based Learning System (OBLS) may acquire new knowledge from structured and unstructured data in the form of relations between entities and/or entity measurements defined by an ontology (i.e. import an ontology) and integrate such relations to update the knowledge base of relations (i.e. the knowledge domain)).
Regarding claim 3, the combination of Dutkowski and Qin teaches the system according to claim 1, wherein the ontology for the knowledge domain is initially constructed from processing the plurality of events (Dutkowski para. [0032] recites that an OBLS can provide a method for constructing, updating and managing a dynamic data-driven knowledge base comprising accessing an ontology of entities and entity measurements (i.e. construct an ontology)).
Regarding claim 6, the combination of Dutkowski and Qin teaches the system according to claim 1, wherein the cardinality approximator utilizes one of Hyper LogLog, Hyper LogLog ++, Sliding Hyper LogLog, and LogLog (Qin para. [0053] recites the LogLog full-spectrum cardinality estimation technique)
Regarding claim 7, the combination of Dutkowski and Qin teaches the system according to claim 1, wherein each event is associated with at least one entity recognized by the ontology (Dutkowski para. [0062] recites that each entity or entity measurement is a node in the graph in the graph database. Para. [0070] recites an example from a biomedical ontology where an event may be a gene mutation recognized by the ontology to correspond to the gene expression entity.),
wherein the probabilistic cardinalities for the plurality of events comprises a probabilistic cardinality for the entity (Qin fig. 8 (block 150) and para [0104] recite that the estimated number of unique objects in the obtained multiset (i.e. the probabilistic cardinality for the plurality of events), is determined from processing the compound data object).
Regarding claim 8, the combination of Dutkowski and Qin teaches the system according to claim 7, wherein the graph database is further adapted to evolve the ontology (Dutkowski para. [0080] recites that relations can be added dynamically to the ontology whenever a new analysis is executed and completed in the system (i.e. evolving the ontology)) by incorporating a previously-unrecognized entity (Dutkowski para. [0080] recites that relations may comprise of existing entities and entity measurements, or entities or entity measurements created by the new analysis (i.e. incorporating a previously-unrecognized entity)) associated with a timestamped event of the plurality (Qin para. [0039] recites that the objects (i.e. the entities) may include additional information, such as timestamps),
wherein the cardinality approximator is further adapted to estimate a probabilistic cardinality for the previously-unrecognized entity (Qin fig. 8 (block 150) and para [0104] recite that the estimated number of unique objects in the obtained multiset (i.e. the probabilistic cardinality), is determined from processing the compound data object).
Regarding claim 9, the combination of Dutkowski and Qin teaches the system according to claim 1, further comprising an event archive adapted to store information regarding the plurality of events (Dutkowski para. [0033] recites that the invention provides a database for storing entities, entity measurements and relations (i.e. an event archive)).
Regarding claim 10, the combination of Dutkowski and Qin teaches the system according to claim 1, the knowledge domain consists of one of the financial information domain, the social media domain, the e-commerce domain, the law enforcement domain, the manufacturing and labor inspection domain, the medical and pharmaceutical domain, and climate sciences domain (Dutkowski para. [0005] recites that uses of techniques described herein may include, without limitation, data analyses in the field natural language processing, biological and medical research, social sciences, financial data, historical and comparative linguistics, marketing research, forensics, social network analysis, fraud and crime detection and prevention).
Regarding claim 11, the combination of Dutkowski and Qin teaches the system according to claim 1, further comprising a graph analytics module adapted to traverse the graph database and identify entities and relationships based on probabilistic cardinalities (Dutkowski para. [0059] recites that the relation view (i.e. the graph analytics module) as presented to the user in the user interface may contain identifiers of the entity and/or entity measurements in the relations, their role in the relation, relation contexts, pointers, identifiers or description of datasets or data sources used to derive the relation, one or more relations scores).
Regarding claim 14, the combination of Dutkowski and Qin teaches the system according to claim 11, further comprising a user interface (Qin para. [0170] recites an embodiment including presentation components 1316 that present data indications to a user or other device (i.e. a user interface)) adapted to present content to a user, wherein the content is one of text, graphic, voice, and multi-media (Qin para. [0170] recites that exemplary presentation components include a display device (i.e. graphic or text content), speaker (i.e. voice content), printing component, vibrating component, etc.).
Regarding claim 15, the combination of Dutkowski and Qin teaches the system according to claim 14, wherein the user interface (Qin para. [0170] recites an embodiment including presentation components 1316 that present data indications to a user or other device (i.e. a user interface)) is adapted to receive a query from the user, and wherein the content is a response to the query (Qin para. [0034] recites an embodiment including a data analytics service 135, which is configured to provide result data 137 in response to the one or more requests 117. The result data 137 can be provided immediately back to the client 110”).
Regarding claim 16, the combination of Dutkowski and Qin teaches the system according to claim 14, wherein the user interface (Qin para. [0170] recites an embodiment including presentation components 1316 that present data indications to a user or other device (i.e. a user interface)) is one of a smart phone, an AR/VR device, a web browser, and a robotic assistant (Qin para. [0033] recites an embodiment that includes a web client device 110, which might take on a variety of forms, such as a personal computer (PC), a laptop computer, a mobile phone, a tablet computer, a wearable computer, a personal digital assistant (PDA), an MP3 player, a global positioning system (GPS) device, a video player, a digital video recorder (DVR), a cable box, a set-top box, a handheld communications device, a smart phone, a smart watch, a workstation, any combination of these delineated devices, or any other suitable device).
Regarding claim 17, Dutkowski teaches 
A method for dynamically updating a knowledge graph (Dutkowski para. [0037] recites a graph or a hypergraph structure that can be used to integrate and represent the relations in the knowledge base) based an underlying ontology for a knowledge domain, comprising (Dutkowski para. [0039] recites that the system (i.e. the knowledge graph) may be dynamically updated by initiating the computation, integration and storage of relations, for example, when new entities or entity measurements are defined which could be identified in existing or new data available in the system):
collecting a plurality of events corresponding to the knowledge domain (Dutkowski para. [0031] recites a  module which accesses a database or ontology of entities (i.e. a plurality of events) and entity measurements and identifies entities or entity measurement names or labels in the headers of structured data sources),
and each event in the plurality is associated with at least one entity recognized in the ontology (Dutkowski para. [0062] recites that each entity or entity measurement is a node in the graph in the graph database. Para. [0070] recites an example from a biomedical ontology where an event may be a gene mutation recognized by the ontology to correspond to the gene expression entity)
(Dutkowski para. [0039] recites that the system may be dynamically updated by initiating the computation, integration and storage of relations, for example, when new entities or entity measurements are defined which could be identified in existing or new data available in the system) by incorporating the corresponding probabilistic cardinalities for the entities recognized in the ontology (Dutkowski para. [0038] recites that a method can be implemented to identify the occurrences of entity or entity measurement names, labels or identifiers in the input data (i.e. probabilistic cardinalities)).
Dutkowski fails to explicitly teach that each event in the plurality has a timestamp, and estimating a probabilistic cardinality for the at least one entity associated with each event in the plurality.
	However, Qin teaches:
each event in the plurality has a timestamp (Qin para. [0039] recites that the objects may include additional information, such as timestamps),
estimating a probabilistic cardinality for the at least one entity associated with each event in the plurality (Qin fig. 8 (block 150) and para [0104] recite that the estimated number of unique objects in the obtained multiset (i.e. the probabilistic cardinality for at least one entity), is determined from processing the compound data object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the cardinality approximation techniques from Qin to supplement the analysis options offered by the ontology based learning system of Dutkowski.  Dutkowski para. [0038] recites that a method can be implemented to identify the occurrences of entities but does not specifically use cardinality estimation, so it would be obvious to one of ordinary skill to include cardinality estimation as an additional feature to more specifically identify the occurrences of entities.

Regarding claim 18, the combination of Dutkowski and Qin teaches the system according to claim 17, further comprising incorporating a previously- unrecognized entity (Dutkowski para. [0080] recites that relations may comprise of existing entities and entity measurements, or entities or entity measurements created by the new analysis (i.e. incorporating a previously-unrecognized entity)) associated with a timestamped event of the plurality (Qin para. [0039] recites that the objects (i.e. an event of the plurality) may include additional information, such as timestamps)
and estimating a probabilistic cardinality for the previously-unrecognized entity (Qin fig. 8 (block 150) and para [0104] recite that the estimated number of unique objects in the obtained multiset (i.e. the probabilistic cardinality for a previously unrecognized entity), is determined from processing the compound data object), thereby updating the ontology of the knowledge domain (Dutkowski para. [0080] recites that relations can be added dynamically to the ontology whenever a new analysis is executed and completed in the system (i.e. updating the ontology)).
Regarding claim 21, the combination of Dutkowski and Qin teaches the system according to claim 17, wherein the knowledge domain the knowledge domain consists of one of the financial information domain, the social media domain, the e-commerce domain, the law enforcement domain, the manufacturing and labor inspection domain, the medical and (Dutkowski para. [0005] recites uses of techniques described herein may include, without limitation, data analyses in the field natural language processing, biological and medical research, social sciences, financial data, historical and comparative linguistics, marketing research, forensics, social network analysis, fraud and crime detection and prevention).

Claims 4-5, 12-13, 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dutkowski (WO 2017100356, herein Dutkowski) in view of Qin (US 20170300489 A1, herein Qin) in further view of Stetson et al et al (US 20170221240 A1, herein Stetson et al).
Regarding claim 4, the combination of Dutkowski and Qin teaches the system according to claim 1, wherein the cardinality approximator is adapted to calculate the probabilistic cardinalities for the first stream of events (Qin para. [0036] recites that the data analytics service 135 can receive a request for a cardinality value of a particular dataset (i.e. the first stream of events) stored in the data store 140, and in response, provide a substantially accurate approximation of the cardinality value for the particular dataset).
The combination of Dutkowski and Qin fails to explicitly teach the plurality of events comprises a first stream of events sequentially observed.
However, Stetson et al teaches:
 the plurality of events comprises a first stream of events sequentially observed (Stetson et al para. [0088] recites that the edge weight metadata for the edges (i.e. the events) can be based on the time of acquiring data about the node, the latency associated with retrieving the node metadata from the third party data source device, and/or another property related to time and/or space from which other properties related to time and space, such as order or sequence, can be interpreted (i.e. the events can be observed sequentially)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the cardinality approximation techniques from Qin to supplement the analysis options offered by the ontology based learning system of Dutkowski, and to order incoming data sequentially as taught by Stetson.  Dutkowski para. [0030] recites that relationships between entities can be limited to a temporary context, but does not specify that entities would be ordered sequentially. Using Stetson’s technique of ordering incoming data sequentially would allow a user to analyze the data using a historical narrative to see how the ontology changes over time.

Regarding claim 5, the combination of Dutkowski, Qin, and Stetson et al teaches the system according to claim 4, wherein the plurality of events further comprises a second stream of events sequentially observed (Stetson et al para. [0088] recites that the edge weight metadata for the edges (i.e. the events) can be based on the time of acquiring data about the node, the latency associated with retrieving the node metadata from the third party data source device, and/or another property related to time and/or space from which other properties related to time and space, such as order or sequence, can be interpreted (i.e. the events can be observed sequentially)), 
 (Qin para. [0036] recites that the data analytics service 135 can receive a request for a cardinality value of a particular dataset (i.e. the second stream of events) stored in the data store 140, and in response, provide a substantially accurate approximation of the cardinality value for the particular dataset).
Regarding claim 12, the combination of Dutkowski and Qin teaches the graph analytics module according to claim 11 (Dutkowski para. [0059] recites the relation view as presented to the user in the user interface (i.e. the graph analytics module) may contain identifiers of the entity and/or entity measurements in the relations, their role in the relation, relation contexts, pointers, identifiers or description of datasets or data sources used to derive the relation, one or more relations scores).
The combination of Dutkowski and Qin fails to explicitly teach that the graph analytics module is further adapted to generate a snapshot of the graph database at a predetermined time in the past.
However, Stetson et al teaches:
 the graph analytics module is further adapted to generate a snapshot of the graph database at a predetermined time in the past (Stetson et al para. [0146] recites summary graphs (i.e. a snapshot of the graph database at a predetermined time in the past) generated by graph database manipulation systems (i.e. the graph analytics module) that can allow a user to easily understand a complex dataset).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using summary graphs from Stetson to supplement the analysis options offered by the ontology based learning system of Dutkowski. Dutkowski para. [0030] recites that relationships between entities can be limited to a temporary context, but does not include an option to generate a summary graph. Stetson’s summary graphs would allow a user to analyze the data at a specific point to compare the state of the ontology at different points during analysis, which would provide historical context to any changes being made.

Regarding claim 13, the combination of Dutkowski and Qin teaches the graph analytics module according to claim 11 (Dutkowski para. [0059] recites the relation view as presented to the user in the user interface (i.e. the graph analytics module) may contain identifiers of the entity and/or entity measurements in the relations, their role in the relation, relation contexts, pointers, identifiers or description of datasets or data sources used to derive the relation, one or more relations scores). 
The combination of Dutkowski and Qin fails to explicitly teach that the graph analytics module is further adapted to generate a time series on an entity of the ontology thereby estimating a trend up to a predetermined time in the future for the entity.
However, Stetson et al teaches:
 the graph analytics module is further adapted to generate a time series on an entity of the ontology thereby estimating a trend up to a predetermined time in the future for the entity (Stetson et al para. [0146] recites methods of generating summary graphs (i.e. a time series) that can allow database manipulation systems to highlight important features and trends within data otherwise not easily identified (i.e. estimating a trend)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using summary graphs from Stetson to supplement the analysis options offered by the ontology based learning system of Dutkowski. Dutkowski para. [0030] recites that relationships between entities can be limited to a temporary context, but does not include an option to generate a summary graph or a series of summary graphs. Stetson’s summary graphs would allow a user to analyze the data over time and estimate trends going forward, which would give the user better insight about what changes to make in the future.

Regarding claim 19, the combination of Dutkowski and Qin teaches the method according to claim 17 wherein the knowledge graph is continually updated (Dutkowski para. [0039] recites that the system may be dynamically updated by initiating the computation, integration and storage of relations, for example, when new entities or entity measurements are defined which could be identified in existing or new data available in the system (i.e. continually updated)). 
The combination of Dutkowski and Qin fails to explicitly teach collecting a plurality of events further comprising collecting a first stream of events sequentially observed based on their corresponding timestamps, and that the knowledge graph is continually updated based on the first stream of events.
However, Stetson et al teaches:
 collecting a plurality of events further comprising collecting a first stream of events sequentially observed based on their corresponding timestamps (Stetson et al para. [0088] recites that the edge weight metadata for the edges (i.e. the events) can be based on the time of acquiring data about the node (i.e. corresponding timestamps), the latency associated with retrieving the node metadata from the third party data source device, and/or another property related to time and/or space from which other properties related to time and space, such as order or sequence, can be interpreted (i.e. the events can be observed sequentially)),
 and that the knowledge graph is continually updated based on the first stream of events (Stetson et al para. [0084] recites that the graph database manipulation device (i.e. the knowledge graph) can continuously update the generated representations of the set of sub related nodes, edges and metadata from the source node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the cardinality approximation techniques from Qin to supplement the analysis options offered by the ontology based learning system of Dutkowski, and to order incoming data sequentially as taught by Stetson.  Dutkowski para. [0030] recites that relationships between entities can be limited to a temporary context, but does not specify that entities would be ordered sequentially. Using Stetson’s technique of ordering incoming data sequentially would allow a user to analyze the data using a historical narrative to see how the ontology changes over time.

Regarding claim 20, the combination of Dutkowski and Qin teaches the method according to claim 17 wherein the knowledge graph is continually updated (Dutkowski para. [0039] recites that the system may be dynamically updated by initiating the computation, integration and storage of relations, for example, when new entities or entity measurements are defined which could be identified in existing or new data available in the system (i.e. continually updated)). 
The combination of Dutkowski and Qin fails to explicitly teach collecting a second stream of events sequentially observed based on their corresponding timestamps, and that the knowledge graph is continually updated based on the first and the second streams of events.
However, Stetson et al teaches:
 collecting a second stream of events sequentially observed based on their corresponding timestamps (Stetson et al para. [0088] recites that the edge weight metadata for the edges (i.e. the events) can be based on the time of acquiring data about the node (i.e. corresponding timestamps), the latency associated with retrieving the node metadata from the third party data source device, and/or another property related to time and/or space from which other properties related to time and space, such as order or sequence, can be interpreted (i.e. the events can be observed sequentially)), 
and that the knowledge graph is continually updated based on the first and the second streams of events (Stetson et al para. [0084] recites that the graph database manipulation device (i.e. the knowledge graph) can continuously update the generated representations of the set of sub related nodes, edges and metadata from the source node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the cardinality approximation techniques from Qin to supplement the analysis options offered by the ontology based learning system of Dutkowski, and to order incoming data sequentially as taught by Stetson.  Dutkowski para. [0030] recites that relationships between entities can be limited to a temporary context, but does not specify that entities would be ordered sequentially. Using Stetson’s technique of ordering incoming data sequentially would allow a user to analyze the data using a historical narrative to see how the ontology changes over time.

Regarding claim 22, the combination of Dutkowski and Qin teaches the knowledge graph according to claim 17 (Dutkowski para. [0037] recites a graph or a hypergraph structure that can be used to integrate and represent the relations in the knowledge base (i.e. the knowledge graph)). 
The combination of Dutkowski and Qin fails to explicitly teach generating a snapshot of the knowledge graph at a predetermined time in the past.
However, Stetson et al teaches:
 generating a snapshot of the knowledge graph at a predetermined time in the past (Stetson et al para. [0146] recites summary graphs (i.e. a snapshot of the graph database at a predetermined time in the past) generated by graph database manipulation systems (i.e. the graph analytics module) that can allow a user to easily understand a complex dataset).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using summary graphs from Stetson to supplement the analysis options offered by the ontology based learning system of Dutkowski. Dutkowski para. [0030] recites that relationships between entities can be limited to a temporary context, but does not include an option to generate a summary graph. Stetson’s summary graphs would allow a user to analyze the data at a specific point to compare the state of the ontology at different points during analysis, which would provide historical context to any changes being made.

Regarding claim 23, the combination of Dutkowski and Qin teaches an entity of the ontology according to claim 17 (Dutkowski para. [0037] recites a graph or a hypergraph structure that can be used to integrate and represent the relations in the knowledge base (i.e. the knowledge graph)). 
The combination of Dutkowski and Qin fails to explicitly teach generating a time series on an entity of the ontology thereby estimating a trend up to a predetermined time in the future for the entity.
However, Stetson et al teaches:
 generating a time series on an entity of the ontology thereby estimating a trend up to a predetermined time in the future for the entity (Stetson et al para. [0146] recites methods of generating summary graphs (i.e. a time series) that can allow database manipulation systems to highlight important features and trends within data otherwise not easily identified (i.e. estimating a trend)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using summary graphs from Stetson to supplement the analysis options offered by the ontology based learning system of Dutkowski. Dutkowski para. [0030] recites that relationships between entities can be limited to a temporary context, but does not include an option to generate a summary graph or a series of summary graphs. Stetson’s summary graphs would allow a user to analyze the data over time and estimate trends going forward, which would give the user better insight about what changes to make in the future.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ketkar et al (US 20140067751 A1) teaches maintaining the cardinality of a data stream in real time, but uses different cardinality estimation methods for different cardinality sizes.
Lindsley (US 20170330106 A1) teaches dynamically ingesting and processing data into a graph database in real time, but does not teach cardinality estimation.
Drudi et al (WO 2015168262 A2) teaches determining an indication of locality of data elements in a data stream, but does not teach the use of a graph database to store the data.
Zhu et al (CN 106709001 A) teaches a method for estimating cardinality of stream-oriented data, but does not teach the use of a graph database to store the data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.M.F./             Examiner, Art Unit 2121                                                                                                                                                                                           
		



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121